FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-16-00303-CV

                                 Trial Court No. 16-0664-A

Vertex Industrial, Inc.

Vs.

Allstate Fire & Casualty Insurance Company as subrogee of Doug and Jeane
Evans
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Filing                                     $100.00    Nancy Starr
Motion fee                                  $15.00    Nancy Starr
Required Texas.gov efiling fee              $30.00    Nancy Starr
Supreme Court chapter 51 fee                $50.00    Nancy Starr
Indigent                                    $25.00    Nancy Starr
Clerk's record                             $304.00    Unknown
TOTAL:                                     $524.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 1st day of August 2017, A.D.

                                                 PAM ESTES, CLERK

                                                By:_____________________________
                                                    Katrina McClenny, Chief Deputy Clerk